Crew III, J. (dissenting).
We respectfully dissent. Absent statutory or regulatory authority, respondent was unauthorized to act as he did (see, Matter of A. G. Ship Maintenance Corp. v Lezak, 69 NY2d 1, 6) and, in our view, 22 NYCRR 130-2.1 clearly and unambiguously does not confer authority upon respondent to sanction an attorney for unpreparedness. The cited rule speaks specifically to the imposition of sanctions upon an attorney who "fails to appear at a time and place scheduled” (22 NYCRR 130-2.1 [a]) and provides a laundry list of factors to be considered by the court in determining whether an attorney’s "failure to appear” is without good cause (see, 22 NYCRR 130-2.1 [b]).
We readily concede that an attorney who appears unprepared at a trial or proceeding, as a consequence of which he or she does not proceed therewith, imposes precisely the same *696burden upon the court and opposing counsel as one who does not appear at all. Even assuming that, under those circumstances, such unpreparedness is the functional equivalent of nonappearance (cf., People v I. L., 143 Misc 2d 1061, 1066-1067), we need not consider that proposition in the context of the facts presented here. The record reveals that petitioner appeared on the appointed date and unequivocally advised respondent that he was prepared to proceed. He further advised, however, that due to other engagements, he had not been able to discuss at length with his client the scope of the hearing in order to determine whether his client should testify. Based upon those assertions, respondent determined that petitioner was not prepared and imposed sanctions.
Respondent’s determination, made without the benefit of a statute or rule establishing appropriate standards, demonstrates the problems envisioned by the Court of Appeals with such ad hoc determinations (see, Matter of A. G. Ship Maintenance Corp. v Lezak, supra, at 6). In the face of petitioner’s assertion that he was prepared to proceed, respondent nevertheless determined that petitioner was not prepared or, more to the point, that in respondent’s opinion petitioner was not prepared properly or sufficiently prepared. Without denigrating respondent’s determination, were we to approve such ad hoc decision making, we would subject practitioners to the varying judgments of our diverse trial bench as to whether a particular attorney, in the singular opinion of a particular Judge, was sufficiently prepared so as to avoid monetary sanctions. We cannot subscribe to such a principle and would, therefore, grant the petition.
Mercure, J., concurs. Adjudged that the petition is partially granted, on the law, without costs, to the extent that the matter is remitted to respondent for further proceedings not inconsistent with this Court’s decision.